DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 09/24/2021.
Claims 1, 12, and 13 have been amended and 6 and 17-20 have been canceled.  Claims 1, 4-5, 7-13, and 15-16 are pending and have been examined on the merits (Claim 1 being independent).
The amendment filed 09/24/2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed 09/24/2021 have been fully considered.
Applicant’s arguments, see pages 11-12, filed 09/24/2021, with respect to claims 1, 4-5, 7-13, and 15-16 have been fully considered and are persuasive. The rejection under 35 U.S.C. §103 of claims 1, 4-5, 7-13, and 15-16 has been withdrawn.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant remarks, pages 7-11
(1) “According to the Office Action, "reducing a number of electronic messages transmitted via the distributed communication network" is not an improvement of the operation or functioning of a computer, or to any other technology or technical field (Office Action, page 6) reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016). Here, the unconventional hardware elements arranged and operating as specifically recited in Claim 1 clearly improve the operation of the overall system (resulting in improved queue storage requirements and computer network traffic by reducing the number of transfer file messages that are transmitted).” (Applicant’s remarks, pages 10-11)
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform for distributing information for an insurance entity, i.e. claim documentation, for an individual which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices’ such as insurance claims). 
For instance, in the process of independent claim 1, the limitations of containing… electronic data records, processing… a request to register, accessing… the set of electronic data records, generating… a message, routing… received data, facilitating… an exchange of information, creating… a transfer file based on the ACORD electronic data, routing… batch job information, reducing… a number of electronic messages, accessing… insurance agency data, converting… claims data into a format suitable for display recite this judicial exception. Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claim 1 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the user of variety of components (e.g., an automated back-end application server, remote insurance agency management system terminals, the communication port, a distributed communication network, an interactive user interface display, a version of software, electronic data records, the data exchange platform programmed, a database of insurance agency data, a terminal operated by the insurance agency, a third party data source, ACORD electronic data, queue storage, the agency message queue, etc.) are the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(3) Step 2B Consideration: The limitations recited by claim 1 as independent claim are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to 
For instance, the limitations of receiving… third party data, transforming… information about insurance claims, storing… the ACORD electronic data, storing… ACORD electronic data in the agency message queue, routing… received data, routing… batch job information, creating… a transfer file based on the ACORD electronic data, accessing… the set of electronic data records are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing an insurance information for an insurance entity, e.g. claim documentation. These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least paragraphs [0043], [0045]: a claim processing system database, an agency routing database, an 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “electronic data records” and “the data exchange platform”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of distributing information for an insurance entity, e.g. claim documentation, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1, 4-13, and 15-20 under 35 U.S.C. 101 is maintained by the Examiner.
(4) “specifically recited in Claim 1 clearly improve the operation of the overall system (resulting in improved queue storage requirements and computer network traffic by reducing the number of transfer file messages that are transmitted)" as Applicant argued, it is not the improvement of the operation or functioning of a computer, or to any other technology or technical field because it is simply reducing messages that may be transmitted and it may cause less network traffic using conventional hardware/software elements arranged such as a distributed communication network, an interactive user interface, a version of software, electronic data records, the data exchange platform programmed, and a database of insurance agency. (See MPEP 2106.05(a))
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, 7-13, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for distributing information for an insurance enterprise which contains the steps of processing, accessing, generating, queueing, transmitting, and receiving.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for distributing information for an insurance enterprise is akin to the abstract idea subject matter grouping of Certain Methods of Organizing Human Activity as fundamental economic principles or practices including insurance.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: containing… electronic data records, processing… a request to register, accessing… the set of electronic data records, generating… a message, routing… received data, facilitating… an exchange of information, creating… a transfer file based on the ACORD electronic data, routing… 
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including insurance.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of receiving… third party data, transforming… information about insurance claims, storing… the ACORD electronic data, storing… ACORD electronic data in the agency message queue, routing… received data, routing… batch job information, creating… a transfer file based on the ACORD electronic data, accessing… the set of electronic data records do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e. an automated back-end application server, a computer processor, a memory storing instructions, remote insurance agency management system terminals, communication port, a distributed communication network, an interactive user interface display, a version of software, electronic data records, the data exchange platform programmed, a database of insurance agency data, and a terminal operated by the insurance agency) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [0043] and [0045]: a claim processing system database, an agency routing database, an agency enrollment database, a back-end application server, a processor, a communication device, a communication network, a public internet, an input device, an output device) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., an automated back-end application server, a computer processor, a memory storing instructions, remote insurance agency management system terminals, communication port, a distributed communication network, an interactive user interface display, a version of software, electronic data records, the data exchange platform programmed, a database of insurance agency data, a terminal operated by the insurance agency) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 4-5, 7-13, and 15-16 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 4, the step of “wherein a version ….. automatically detected, wherein the exchange of information with ….. is adjusted based on the detected software version”, in claim 5, the step of “wherein each supplemental electronic note data message is associated with a note type and the trigger rule is based at least in part on the note type.”, in claim 7, the step of “wherein the batches of information about the queued new supplemental electronic note messages are transmitted substantially once per hour.”, in claim 8, the step of “wherein the batches of information are transmitted via a secure file transfer protocol.”, in claim 9, the step of “wherein ……further programmed to facilitate a registration process with the remote insurance agency ….”, in claim 10, the step of “wherein the insurance enterprise is an insurer, the existing risk associations with entities are insurance policies with insured customers, and the supplemental electronic note data messages are claims adjuster notes.”, in claim 11, the step of “wherein the insurance policies are associated with at least two of: (i) automobile insurance, (ii) property insurance, (iii) general liability insurance, (iv) workers' compensation insurance, (v) personal insurance, and (vi) commercial insurance.”, in claim 12, the step of “wherein of the first message type is an adjuster assignment message and the second message type is at least one of: (i) a claim information update message associated with a first notice of loss, (ii) a payment information message, (iii) a reserve update message, and (v) a claim status update.”, in claim 13, the step of “wherein claims adjuster notes are associated with a note topic, including all of: (i) an appraisal, (ii) coverage information, (iii) payment information, (iv) a salvage value, (v) medical information, and (vi) wage information.”, and in claim 16, the step of “wherein insurance claims have at least one record characteristic value associated with a loss date, and the trigger rule may be based at least in part on loss dates.” are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. The insurance policies are associated with automobile insurance, property insurance, general liability insurance, workers' compensation insurance, personal insurance, and commercial insurance and insurance claims have at least one record characteristic value associated with a loss date, and the trigger rule are the most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 4-5, 7-13, and 15-16, the step claimed are rejected under the same analysis and rationale as the independent claim 1 above.  Merely claiming the same process converting the insurance data such as claims and policies into a format to distribute to the remote insurance agency terminals does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1, 4-5, 7-13, and 15-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
January 3, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/4/2022